                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 1 of 6


                            1   Teresa C. Chow, Esq. (SBN 237694)
                                tchow@bakerlaw.com
                            2   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            3   Los Angeles, CA 90025-0509
                                Telephone:          310.820.8800
                            4   Facsimile:          310.820.8859
                            5   Attorneys for Defendant
                                FRESNO COMMUNITY HOSPITAL AND MEDICAL
                            6   CENTER d/b/a/ COMMUNITY MEDICAL CENTERS
                            7   (Additional Counsel Listed on Next
                                Page)
                            8
                            9
                           10                        UNITED STATES DISTRICT COURT

                           11                       EASTERN DISTRICT OF CALIFORNIA
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                RAGINA BELL, individually and       Case No.:    2:20-cv-02500-WBS-DS
      W ASHINGTO N




                                on behalf of all other
                           13   similarly situated,                 FURTHER STIPULATION AND ORDER TO
                                                                    EXTEND TIME TO RESPOND TO
                           14                 Plaintiff,            PLAINTIFF’S FIRST AMENDED CLASS
                           15                                       ACTION COMPLAINT
                                     v.
                           16                                       Current Response Due:06/18/2021
                                COMMUNITY MEDICAL CENTERS;          New Response Due:    07/09/2021
                           17   and DOES 1-100, Inclusive,          Action Filed:        10/27/2020
                                                                    Removal Date:        12/17/2020
                           18                 Defendants.           FAC Filed:           04/20/2021
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                          FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                    PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                      CASE NO.: 2:20-CV-02500-WBS-DS
                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 2 of 6


                            1   Zachary M. Crosner, Esq. (SBN 272295)
                                zach@crosnerlegal.com
                            2   Blake R. Jones (SBN 211221)
                                blake@crosnerlegal.com
                            3   Michael R. Crosner (SBN 41299)
                                mike@crosnerlegal.com
                            4   CROSNER LEGAL, P.C.
                                9440 Santa Monica Blvd., Suite 301
                            5   Beverly Hills, CA 90210
                                Telephone:          310.496.5818
                            6   Facsimile:          310.510.6429
                            7   Abbas Kazerounian, Esq. (SBN 249203)
                                ak@kazlg.com
                            8   Mona Amini, Esq. (SBN 296829)
                                mona@kazlg.com
                            9   KAZEROUNIAN LAW GROUP, APC
                                245 Fischer Avenue, Unit D1
                           10   Costa Mesa, CA 92626
                                Telephone:          800.400.6808
                           11   Facsimile:          800.520.5523
B AKER & H OSTE TLER LLP




                           12   Attorneys for Plaintiff
   A TTORNEYS AT L AW
      W ASHINGTO N




                                RAGINA BELL
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                               - 2 -
                                        FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                  PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                     CASE NO.: 2:20-CV-02500-WBS-DS
                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 3 of 6


                            1           IT IS HEREBY STIPULATED AND AGREED, by and between RAGINA
                            2   BELL    (“Plaintiff”)        and    FRESNO    COMMUNITY       HOSPITAL     AND      MEDICAL
                            3   CENTER     d/b/a/       COMMUNITY      MEDICAL      CENTERS    (“Community          Medical
                            4   Centers,” and together with Plaintiff, the “Parties”), by and
                            5   through        their    respective      attorneys,       and       subject     to     Court
                            6   approval, that (1) the Parties agree to provide the Court with an
                            7   update regarding the status of this case’s potential inclusion
                            8   within     the     pending      multi-district        litigation        against      former
                            9   defendant       Blackbaud,      Inc.   (“Blackbaud”),         as   further     described
                           10   below, on or before June 25, 2021; and (2) Community Medical
                           11   Centers shall have a further extension of time to respond to
B AKER & H OSTE TLER LLP




                           12   Plaintiff’s First Amended Class Action Complaint (“FAC”), up to
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13   and including July 9, 2021.
                           14           Whereas, Plaintiff’s FAC alleges that on or around September
                           15   11,     2020,      defendant        Community        Medical       Centers        notified
                           16   approximately          43,667     individuals       regarding       a   data      security
                           17   incident at a third-party vendor named Blackbaud (see First Am.
                           18   Compl. ¶¶ 17, 36);
                           19           Whereas,       numerous    cases     were   filed     against     Blackbaud      in
                           20   federal court over the Blackbaud incident, which the Judicial
                           21   Panel     on     Multidistrict      Litigation        consolidated       for      pretrial
                           22   proceedings in the United States District Court for the District
                           23   of South Carolina on December 15, 2020, see In re Blackbaud,
                           24   Inc., Customer Data Security Breach Litigation, --- F. Supp. 3d -
                           25   ---, 2020 WL 7382276, at *1-2 (J.P.M.L. Dec. 15, 2020) (the “In
                           26   re Blackbaud MDL”);
                           27           Whereas, plaintiffs’ Liaison Counsel in the In re Blackbaud
                           28   MDL recently tagged two pending California district court cases
                                                                - 3 -
                                         FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                    PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                      CASE NO.: 2:20-CV-02500-WBS-DS
                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 4 of 6


                            1   for    inclusion     in    that     multidistrict      litigation,        even     though
                            2   Blackbaud was no longer a party to those cases, see Ex. A, Case
                            3   Mang’t Ord. No. 9 (Summary of Case Mang’t Conf. No. 4) at pg. 1
                            4   (discussing Mesa et al. v. Enloe Med. Center (E.D. Cal., No.
                            5   2:20-cv-2483) and Doe v. Rady Children’s Hospital-San Diego et
                            6   al. (S.D. Cal., No. 3:21-cv-00114));
                            7          Whereas,      based     on    statements       made    at    the     last     case
                            8   management conference in the In re Blackbaud MDL, the undersigned
                            9   counsel believe that plaintiffs’ Liaison Counsel therein intend
                           10   to notice this case for tag-along status in the In re Blackbaud
                           11   MDL as well, but have not done so as of this filing, id.;
B AKER & H OSTE TLER LLP




                           12          Whereas,    the     actions    against     other      third-party     Blackbaud
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13   customers in the In re Blackbaud MDL are presently stayed until
                           14   July 29, 2021, see Ex. B, Case Mang’t Ord. No. 8 (Summary of Case
                           15   Mang’t Conf. No. 8) at pg. 1, and there is currently a mediation
                           16   scheduled for early-October 2021, see Ex. A at pg. 2;
                           17          Whereas, based on the above procedural status of the In re
                           18   Blackbaud     MDL,    the      undersigned      counsel      have   conferred,       and
                           19   jointly agree that it would be most efficient for the Parties and
                           20   for the Court to extend Community Medical Centers’ deadline for
                           21   filing a motion to dismiss the FAC for an additional twenty-one
                           22   days   (21)   days,       up   to   and   including    July    9,   2021,    to     avoid
                           23   potentially unnecessary motion to dismiss filings before this
                           24   Court;
                           25          Whereas, the Parties previously stipulated to, and the Court
                           26   approved, an extension of time for Community Medical Centers to
                           27   respond to the FAC from May 31, 2021 up to and including the
                           28   current deadline of June 18, 2021 (Dkt. 12);
                                                                - 4 -
                                         FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                    PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                      CASE NO.: 2:20-CV-02500-WBS-DS
                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 5 of 6


                            1        Whereas, the further extension stipulated to herein will not
                            2   impact any dates set by the Court; and
                            3        Whereas, the Parties further agree to provide the Court with
                            4   a status update on this case’s potential inclusion within the In
                            5   re Blackbaud MDL on or before June 25, 2021;
                            6        Based on the facts above and the Parties’ agreement, it is
                            7   hereby    stipulated   pursuant    to   Eastern   District   of   California
                            8   Local Rule 144, and subject to Court approval, that the Parties
                            9   shall provide the Court with a status update on this case’s
                           10   potential inclusion within the In re Blackbaud MDL on or before
                           11   June 25, 2021, and Community Medical Centers may have up to and
B AKER & H OSTE TLER LLP




                           12   including July 9, 2021 to respond to the FAC.
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13        IT IS SO STIPULATED.
                           14   Dated: June 16, 2021              BAKER & HOSTETLER LLP
                           15
                                                                  By:   /s/ Teresa C. Chow
                           16                                           Teresa C. Chow
                           17                                     Attorneys for Defendant
                                                                  FRESNO COMMUNITY HOSPITAL AND
                           18                                     MEDICAL CENTER d/b/a/ COMMUNITY
                                                                  MEDICAL CENTERS
                           19
                           20
                                Dated: June 16, 2021              CROSNER LEGAL, P.C.
                           21
                           22                                         /s/ Chad A. Saunders
                           23                                     By: (as authorized on June 16, 2021)
                                                                       Zachary M. Crosner, Esq.
                           24                                          Blake R. Jones, Esq.
                                                                       Chad A. Saunders, Esq.
                           25                                          Michael R. Crosner, Esq.

                           26                                     Attorneys for Plaintiff
                                                                  RAGINA BELL
                           27
                           28
                                                                - 5 -
                                         FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                    PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                      CASE NO.: 2:20-CV-02500-WBS-DS
                                Case 2:20-cv-02500-WBS-DB Document 14 Filed 06/17/21 Page 6 of 6


                            1                                      ORDER
                            2        The Court, having read and considered the Parties’ Further
                            3   Stipulation   to   Extend   Time   to   Respond   to   Plaintiff’s   First
                            4   Amended Class Action Complaint, and for good cause appearing,
                            5   HEREBY ORDERS that Community Medical Centers may have up to and
                            6   including July 9, 2021 to respond to the FAC.          The Parties shall
                            7   provide the Court with a status update on this case’s potential
                            8   inclusion within the In re Blackbaud MDL on or before June 25,
                            9   2021.
                           10
                           11        IT IS SO ORDERED.
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13   Dated:   June 17, 2021
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                           Page 18 – Order
                                         FURTHER STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                   PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
                                                                     CASE NO.: 2:20-CV-02500-WBS-DS
